Case 1:18-cv-00588-LPS Document 278 Filed 10/24/19 Page 1 of 2 PageID #: 17109




                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE


 CITRIX SYSTEMS, INC.,
                                                                     C.A. No. 18-00588-LPS
                                            Plaintiff,

                 v.


 WORKSPOT, INC.

                                            Defendant.



                            PLAINTIFF’S MOTION FOR TELECONFERENCE
                                 TO RESOLVE DISCOVERY DISPUTE

          Plaintiff Citrix Systems, Inc. (“Citrix”) respectfully moves this Court to schedule a

teleconference to address outstanding disputes with Defendant Workspot, Inc. (“Workspot”)

regarding the following discovery matters:

               Workspot’s production of communications for which Citrix alleges Workspot waived
                the attorney-client communication privilege

          The following attorneys, including at least one Delaware Counsel and at least one Lead

Counsel per party, participated in a verbal meet-and-confer (by telephone) on October 22, 2019:

               Delaware Counsel:

                Brian A. Biggs (on behalf of Citrix)
                Steven J. Balick (on behalf of Workspot)

               Lead Counsel:

                Michael G. Strapp (on behalf of Citrix)
                Ronald F. Lopez (on behalf of Workspot)




{Joint Motion for Teleconference to Resolve Discovery Dispute;v1 }
EAST\169937496.1
Case 1:18-cv-00588-LPS Document 278 Filed 10/24/19 Page 2 of 2 PageID #: 17110



     Citrix informs the Court that this dispute seeks discovery relevant to Citrix’s Motion for

Sanctions, D.I. 260, and Citrix’s reply brief in support is due November 6, 2019. Workspot

notes that if hearing this dispute by Citrix’s November 6 reply brief deadline is not convenient

for the Court, Workspot consents to extending Citrix’s reply brief deadline until the Court is

available to consider the issues in dispute.

     The parties are available for a teleconference on the following dates:

               November 4

               November 5

               November 6



 Dated: October 24, 2019                                             Respectfully submitted,
 DLA PIPER LLP (US)                                                  ASHBY & GEDDES

   /s/ Brian A. Biggs                                                By: /s/ Steven J. Balick
 Denise S. Kraft (DE Bar No. 2778)                                      Steven J. Balick (DE Bar No. 2114)
 Brian A. Biggs (DE Bar No. 5591)                                       Andrew C. Mayo (DE Bar No. 5207)
 Erin E. Larson (DE Bar No. 6616)                                       500 Delaware Avenue, 8th Floor
 1201 North Market Street, Suite 2100                                   P.O. Box 1150
 Wilmington, DE 19801                                                   Wilmington, DE 19801
 Tel: (302) 468-5700                                                    Tel: (302) 654-1888
 denise.kraft@dlapiper.com                                              sbalick@ashbygeddes.com
 brian.biggs@dlapiper.com                                               amayo@ashbygeddes.com
 erin.larson@dlapiper.com
                                                                     Attorneys for Defendant Workspot, Inc.
 Attorneys for Plaintiff Citrix Systems, Inc.



IT IS SO ORDERED this                        day of                     , 2019.




                                                                      The Honorable Sherry R. Fallon


{Joint Motion for Teleconference to Resolve Discovery Dispute;v1 }
EAST\169937496.1
